Title: To John Adams from John Quincy Adams, 31 August 1811
From: Adams, John Quincy
To: Adams, John



Dear Sir.
St: Petersburg. 31. August 1811.

In a former letter I have thanked you, for the two pamphlet speeches of Mr: Quincy delivered at the last Session of Congress—on the admission of the Orleans Territory as a State into the Union, and on his proposed Amendment to Mr: Maçons proposed Amendment of the Constitution—But I have not yet given you the reflections which occurred to my mind upon the perusal of them.
It was my opinion at the time of the Louisiana purchase, that upon the principles on which the Constitutions of the United States are founded, the Consent both of the People of the United States, and of the People of Louisiana was necessary to make the latter, a part of the American Union—I considered that France could cede only her right of property to the Territory; and that the right of Sovereignty, inherent in the People of the Country, when the Jurisdiction of France had ceased by the cession, could be ceded only be some act of their own, and acquired only be some Act of the People of the United States—I deemed an Amendment to the Constitution the most proper form in which this act of the People could be performed, and moved in Senate for the Appointment of a Committee, to consider the subject in reference to this view of it, and Report their Opinion concerning it—I drew up even an Amendment which I supposed adequate to accomplish the business, and which I believed, if it could obtain the sanction of two thirds of the two houses, would easily receive that of the State Legislatures, and of the People of Louisiana, represented as they might think proper—This was my homage to Republican Principle—that the Sovereign power originally resides in the People, and can be delegated only by their free consent—I shewed my proposed Amendment to Mr: Madison, then Secretary of State, and to Mr: Pickering, then my Colleague in the Senate—It was not approved by either of them—They both however admitted the correctness of the principle—But Mr: Madison’s objection was to the wording of my Amendment which he thought too long, and not congenial to the style of the Constitution—He thought that an Amendment in these words “Louisiana is admitted as a part of this Union” would be proper and sufficient—My Amendment was much longer—A general power to Congress to annex new Territories to the Union at their discretion—The very thing which Mr Quincy’s Speech considers a power so monstrous—It was exactly that which my Amendment proposed to confer upon Congress in express terms—Mr: Pickering’s Objection was that any such Amendment would be useless—the principle of the Sovereignty of the People being as he thought altogether theoretical, and in respect to such cessions of Jurisdiction as that of the Louisiana Treaty, always disregarded in practice—I could not obtain in Senate even the appointment of the Committee for which I had moved—I then moved the two Resolutions to which Mr: Quincy referred in his speech—I have neither the Journals of the Senate, nor my own private Journal of that time at hand, but I believe there were three Resolutions—but the third was perhaps only the proposition of a measure resulting from the principles declared in the others—They excited a long and very warm debate; on the first Resolution the previous Question was moved by General Jackson, and afterwards withdrawn upon a suggestion from his own side of the house, that the previous Question, would be tantamount to a formal admission of the principle—In truth I never saw men more embarrassed with a principle than the great majority of the Senate appeared to be on that day—But in the debate I was perfectly alone—Mr Tracy who seconded my motion, supported me on the Question which immediately arose, whether it should be considered, and on the discussion concerning the previous Question—He and one or two more voted with me on my first Resolution—Mr Pickering took no part in the debate, affected to be very busy writing letters or reading newspapers while it was going on, and when the question was taken, desired to be excused from voting, because it was on a motion of his Colleague—His Colleague thought it would have been more ingenuous had he voted once against the Resolution, and more delicate, if abstaining from delicacy to vote he had left his place as was usual in such cases without formally assigning his motive—The keen and even angry opposition which he encountered from others did not displease him so much, as this pretension to indulgence.—General Dayton, who wished the Senate to refuse to consider the Resolutions, and severely tasked Tracy for seconding my Motion was at least candid and professed no scruples of delicacy.
So it was however that my propositions were rejected in Senate by almost a unanimous vote—Congress did then exercise the powers of Sovereignty over the People of Louisiana, and have continued so to do from that time—notwithstanding the fate of my Resolutions, I still think that on Republican principles it was the assumption of power which had not been delegated, and thus for Mr Quincy’s opinions harmonize with mine—But the consent of the People which I suppose necessary to legitimate power may be subsequent, by their acquiescence, as well as antecedent by express grant—The People of the United States, including the inhabitants of Louisiana, have now for eight years quietly submitted to the exercise by Congress of Sovereign Jurisdiction over the whole Territory of Louisiana—It is now too late to recur to the first principles of human association, and most especially too late, for the purpose of depriving the people of Louisiana, of the rights, privileges and Advantages, to which as Citizens of the United States they are entitled—among which, perhaps the most important to them, is the right to form a State Government of their own and to be admitted as a member of the Union into the National Councils.—After denying them for eight years the benefit of an abstract principle, and ruling them by an Authority which they had not granted, it would be equally unjust and absurd to recur to that very abstract principle, to exclude them forever from its benefits, and even from the common rights of American freemen—
The question whether Louisiana should become part of the American Union, and in what manner, was therefore settled eight years ago—And at this time I can see no basis for a Constitutional Question—The express authority to Congress to admit new States into the Union covers the whole ground, and where the express letter is so explicit, my understanding is not very accessible to a constructive restriction, to be inferred from a conjectural intention of those who made the constitution of the United States—Yet on such a pin’s point as this rests the whole of Mr Quincy’s argument—I neither admit  nor believe that the framers of the Constitution intended to limit the admission of new States into the Union, to the original Territory of the United States—If such a limitation had been intended, it would have been expressed—By the old Confederation there was an express provision for the Admission of Canada, though Mr Quincy does not in his speech appear to know it—The Constitution having been made after the Peace, it became improper to retain this clause, and therefore the power was given to Congress in general terms; but a mere comparison between the Confederation and the Constitution, if Mr Quincy will take the trouble to make it will shew him that the power to admit new States was substituted for the clause authorizing the admission of Canada—I think, though of this, I am not sure, he will find the same thing expressly stated in the Federalist. It is true the power in the Constitution, applies to the admission of States within the original Territory of the Union, but excepting Mr Quincy’s gratuitous supposition, I see not the Shadow of a reason to believe that it was intended to apply so exclusively.
The rest of Mr: Quincy’s Speech seems to me a mere appeal to small passions and  local jealousies—If in a Boston Town-meeting a North-End Orator should arise and say that for his part all the fire of his patriotism spent itself between the Mill-Bridge and Winisimmet Ferry, that he warned the long-skirted gentlemen of Fort-Hill and Mount-Vernon that the North-end would not long submit to be trampled upon by them, and that if after having purchased and annexed to the town a part of Dorchester, any body should ever presume to build houses there and dwell in them, and then come to town meeting and out vote the neighbourhood of Charles river, then it would be the right and the duty of the North-End to set up an independent sovereignty of their own, amicably if they could, violently if they must; the discourse would certainly not be so eloquent as Mr: Quincy’s, but would be quite as reasonable, and perhaps at the North-end quite as popular—I love my native land I believe as much as Mr Quincy, and I feel an attachment of sentiment to the very spot of my birth which will quit me only with my life—But I could take by the hand as a fellow-Citizen a man born on the Banks of the red river or the Missouri, with just the same cordiality that I could at least half a million natives of Massachusetts with whom I never had and probably never shall have any other relation than that of being their fellow-citizen—To attempt to limit the rights and duties and relations resulting from political association, within the necessarily narrow bounds of personal affection friendship or consanguinity is to look at the moon through a microscope. The whole Continent of North-America appears to me destined by Divine Providence to be people by one Nation—speaking one language—professing one general System of religious and political principles and accustomed to one general tenor of social usages and customs—For the Common happiness of them all, for their Peace and Prosperity, I believe it indispensable that they should be associated in one federal Union—The relative proportion of power between the different members of this Union, is as insignificant as the same question between North-End and South-End—that is totally subordinate to the all important and all absorbing principle of Union— I have no apprehension that the People of Massachusetts will ever be trampled upon, by the power of the Union, though their relative proportion of that power, should become as small as that of Rhode-Island or Delaware is now, in comparison to the whole—But let that federal Union, which secures to each member the sympathies of the same body be dissolved, and every part will in turn inevitably be trampled upon by the others, and America like the rest of the Earth will sink into a common field of battle for Conquerors and Tyrants.
I have not left myself room for my animadversions upon the Oration against Patronage and Place—your own remarks upon it are enough—perhaps it was meant only as a jeu d’esprit—My duty to my mother, and love to my boys. My wife is getting well, and my daughter craves your blessing—
A.